SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

1127
CA 13-00742
PRESENT: SCUDDER, P.J., PERADOTTO, CARNI, SCONIERS, AND WHALEN, JJ.


JULIE B. HEWITT AND TIMOTHY C. HEWITT,
PLAINTIFFS-RESPONDENTS,

                     V                                            ORDER

CHARLES L. MAYTUM AND A AUTOMOTIVE, INC.,
DEFENDANTS-APPELLANTS.


BARTH SULLIVAN BEHR, BUFFALO (LAURENCE D. BEHR OF COUNSEL), FOR
DEFENDANTS-APPELLANTS.

BURGETT & ROBBINS, LLP, JAMESTOWN (LYDIA ALLEN CAYLOR OF COUNSEL), FOR
PLAINTIFFS-RESPONDENTS.


     Appeal from an order of the Supreme Court, Chautauqua County
(James H. Dillon, J.), entered December 5, 2012 in a personal injury
action. The order denied in part the motion of defendants for summary
judgment dismissing the complaint.

     It is hereby ORDERED that the order so appealed from is
unanimously affirmed without costs.




Entered:   November 8, 2013                     Frances E. Cafarell
                                                Clerk of the Court